Morris, J.
The defendant has appealed this case as he had a right to do under the laws of the State of North Carolina. Further, as was his right, he requested counsel; and the court, upon a determination of indigency, appointed counsel to perfect his appeal. Counsel, with commendable candor, stated to the Court that his diligent search of the record disclosed no error. Defendant, therefore, *176through his counsel, excepted to the judgment and requested this Court to review the record, and if error be found, grant a new trial.
The record discloses that the evidence for the State was more than sufficient for submission to the jury. The charge of the court correctly applied the law to the evidence and fairly presented the contentions of both the State and the appellant. The jury, after deliberation, returned a verdict of guilty as charged. The sentence is within the statutory limit.
We have reviewed the record and find
No error.
Campbell and Britt, JJ., concur.